Case 2:21-cv-05905-DSF-JDE Document 1 Filed 07/21/21 Page 1 of 8 Page ID #:1



 1   Glenn R. Kantor, SBN 122643
      E-mail: gkantor@kantorlaw.net
 2   Brent Dorian Brehm, SBN 248983
      E-mail: bbrehm@kantorlaw.net
 3   KANTOR & KANTOR, LLP
     19839 Nordhoff Street
 4   Northridge, CA 91324
     Telephone: (818) 886-2525
 5   Facsimile: (818) 350-6272
 6   Attorneys for Plaintiff,
     Evelyn Wong
 7

 8

 9                             UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11

12   EVELYN WONG,                                  CASE NO:
13                Plaintiff,                       COMPLAINT FOR DAMAGES
14         vs.                                     (1) BREACH OF CONTRACT
15   UNUM LIFE INSURANCE                           (2) BREACH OF THE IMPLIED
     COMPANY OF AMERICA,                               COVENANT OF GOOD FAITH
16                                                     AND FAIR DEALING
                  Defendants.
17                                                 DEMAND FOR JURY TRIAL
18

19         Plaintiff Evelyn Wong herein sets forth the allegations of her Complaint
20   against Defendant Unum Life Insurance Company.
21

22                              PRELIMINARY ALLEGATIONS
23         1.     Jurisdiction is based on diversity of citizenship pursuant to 28 U.S.C. §
24   1332. The amount in controversy, exclusive of interest and costs, exceeds the sum
25   of $75,000.00.
26         2.     Venue is proper in this Court based upon 28 U.S.C. § 1391(a).
27         3.     Plaintiff is informed and believes that Defendant Unum Life Insurance
28   Company of America (hereinafter “Unum”) is a corporation incorporated in and
                                               1

                                         COMPLAINT
Case 2:21-cv-05905-DSF-JDE Document 1 Filed 07/21/21 Page 2 of 8 Page ID #:2



 1   with its principal place of business in the State of Maine, authorized to transact and
 2   transacting business in the Central District of California and can be found in the
 3   Central District of California.
 4          4.     Plaintiff Evelyn Wong is a resident and citizen of the town of
 5   Glendale, County of Los Angeles, State of California.
 6

 7               FIRST CLAIM FOR RELIEF AGAINST DEFENDANT
 8    UNUM LIFE INSURANCE COMPANY OF AMERICA FOR BREACH OF
 9                                       CONTRACT
10          5.     Plaintiff incorporates by reference all preceding paragraphs as though
11   set fully set forth herein.
12          6.     Effective January 1, 2015, Unum issued to Glendale Adventist
13   Emergency Room Physicians a group long term disability (“LTD”) policy. The
14   LTD coverage was provided pursuant to an insurance policy, Policy Number
15   633170 (hereinafter the “Policy”). The Policy covered only shareholders (i.e.
16   owners) of Glendale Adventist Emergency Room Physicians.
17          7.     At all times relevant, Plaintiff was a shareholder of Glendale Adventist
18   Emergency Room Physicians and eligible for coverage under the Policy. At all
19   times relevant, Plaintiff was enrolled for coverage under the Policy and was
20   covered under the Policy.
21          8.     All premiums due to maintain Plaintiff’s coverage in full force and
22   effect under the Policy have been paid. At all relevant times, Plaintiff has
23   performed all obligations under the Policy on her part to be performed.
24          9.     In or about October 4, 2017, Plaintiff suffered a loss compensable
25   under the terms of the Policy in that she became unable to perform with reasonable
26   continuity the substantial and material acts necessary to pursue her usual occupation
27   as an emergency room physician.
28

                                                2

                                          COMPLAINT
Case 2:21-cv-05905-DSF-JDE Document 1 Filed 07/21/21 Page 3 of 8 Page ID #:3



 1         10.    Plaintiff submitted a LTD claim to Unum, who approved Plaintiff’s
 2   claim and paid benefits to December 2, 2018.
 3         11.    On or around December 2, 2018, Plaintiff attempted to return to work.
 4   Unfortunately, Plaintiff’s return to work did not go as planned. She continued to
 5   suffer from symptoms in her back and hand that were not compatible with a return
 6   to work as she had been performing her occupation prior to her disability. Plaintiff
 7   continued to work, but in a significantly reduced capacity due to her disabling
 8   symptoms.
 9         12.    During this return to work period that started on December 2, 2018,
10   Plaintiff satisfied the Partial Disability provision in the Policy. This provision
11   allowed her to continue to receive LTD benefits under the Policy while working in
12   a limited capacity due to her disabling symptoms.
13         13.    By letter dated July 23, 2019, Unum advised Plaintiff that it had found
14   her entitled to partial disability benefits under the Policy from December 2, 2018
15   through April 30, 2019. However, effective May 1, 2019, Unum stated it had
16   determined that benefits were no longer payable as of this date as it believed
17   Plaintiff was no longer disabled as defined by the Policy’s Partial Disability
18   Benefit.
19         14.    On August 14, 2019, Plaintiff stopped working do to the progressing
20   and disabling symptomology she suffered from.
21         15.    In a letter dated October 4, 2019, Plaintiff appealed that determination.
22   Along with Plaintiff’s appeal, she provided Unum with objective evidence
23   supporting her disabling symptoms, the findings of multiple treating physicians that
24   she continued to suffer from disabling symptoms, vocational evidence establishing
25   her symptoms were not compatible with working her occupation in the usual way,
26   and an explanation why Unum’s prior findings were not reasonable.
27         16.    In a letter dated November 21, 2019, Unum upheld its determination
28   that Plaintiff was not entitled to benefits under the Policy effective May 1, 2019.
                                                3

                                          COMPLAINT
Case 2:21-cv-05905-DSF-JDE Document 1 Filed 07/21/21 Page 4 of 8 Page ID #:4



 1   However, in the same letter, Unum stated it found Plaintiff totally disabled effective
 2   August 14, 2019—the day she stopped working. This finding entitled Plaintiff to
 3   continued LTD benefits under a different policy insured by Unum. But, according
 4   to Unum, because Plaintiff’s disability caused her to work so few hours, she had
 5   lost coverage under the Policy effective May 1, 2019, and she was not entitled to
 6   continued benefits even though Unum agreed she was totally disabled effective
 7   August 14, 2019.
 8            17.   In other words, Unum’s claim was that Plaintiff could perform her
 9   duties as an ER physician because she had fully healed effective May 1, 2019, but it
10   was her choice to not work full time, and thus she lost her coverage under the
11   Policy. Then she suddenly became totally disabled effective August 14, 2019,
12   rather than having experienced a continued progression of the symptoms that had
13   forced her to work reduced hours. Based on the evidence provided to Unum, there
14   was no reasonable way to reach this conclusion.
15            18.   As a direct and proximate result of Unum’s improper determination
16   regarding Plaintiff’s disability claim, Plaintiff has been deprived of the right to
17   obtain benefits under the terms of the Policy.
18            19.   Unum’s conduct constitutes a breach of the insurance contract between
19   Unum and Plaintiff. As a direct and proximate result of Unum’s breach of the
20   Policy, Plaintiff has suffered contractual damages under the terms and conditions of
21   the Policy that will continue, plus interest and other incidental damages and out-of-
22   pocket expenses, all in the sum to be determined according to proof at the time of
23   trial.
24

25

26

27

28

                                                4

                                          COMPLAINT
Case 2:21-cv-05905-DSF-JDE Document 1 Filed 07/21/21 Page 5 of 8 Page ID #:5



 1                SECOND CLAIM FOR RELIEF AGAINST DEFENDANT
 2    UNUM LIFE INSURANCE COMPANY OF AMERICA FOR BREACH OF
 3      THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
 4          20.    Plaintiff incorporates by reference all preceding paragraphs as though
 5   set fully set forth herein.
 6          21.    Unum has breached its duty of good faith and fair dealing owed to
 7   Plaintiff in the following respects:
 8                 (a)    Unreasonably withholding benefits from Plaintiff in bad faith at
 9                        a time when Unum knew Plaintiff was entitled to said Partial
10                        Disability and full benefits under the Policy;
11                 (b)    Unreasonably and in bad faith failing to provide a prompt and
12                        reasonable explanation of the basis relied on under the terms of
13                        the Policy, in relation to the applicable facts and Policy
14                        provisions, for the denial of Plaintiff’s claim for LTD benefits;
15                 (c)    Improperly advising Plaintiff that her civil remedies were
16                        limited to those provided by the federal Employee Retirement
17                        Income Security Act of 1974, 29 U.S.C. §§ 1001 et seq.
18                        (“ERISA”) when in fact Plaintiff’s claim is governed by
19                        California law;
20                 (d)    Unreasonably delaying payments to Plaintiff in bad faith
21                        knowing Plaintiff’s claim for benefits under the Policy was
22                        valid;
23                 (e)    Unreasonably failing to properly investigate Plaintiff’s claim;
24                 (f)    Intentionally and unreasonably applying pertinent policy
25                        provisions so as to limit Unum’s financial exposure and
26                        contractual obligations and to maximize profits; and
27                 (g)    Unreasonably compelling Plaintiff to institute litigation to
28                        recover amounts due under the policy in an effort to further
                                                 5

                                            COMPLAINT
Case 2:21-cv-05905-DSF-JDE Document 1 Filed 07/21/21 Page 6 of 8 Page ID #:6



 1                       discourage Plaintiff from pursuing her full policy benefits.
 2         22.    Plaintiff is informed and believes and thereon alleges that Unum has
 3   breached its duties of good faith and fair dealing owed to Plaintiff by other acts or
 4   omissions of which Plaintiff is presently unaware. Plaintiff will amend this
 5   Complaint at such time as Plaintiff discovers these other acts or omissions.
 6         23.    As a proximate result of the aforementioned wrongful conduct of
 7   Unum, Plaintiff has suffered, and will continue to suffer in the future, damages
 8   under the Policy, plus interest, for a total amount to be shown at the time of trial.
 9         24.    As a further proximate result of the aforementioned wrongful conduct
10   of Unum, Plaintiff has suffered anxiety, worry, mental and emotional distress, and
11   other incidental damages and out-of-pocket expenses, all to Plaintiff’s general
12   damage in a sum to be determined at the time of trial.
13         25.    As a further proximate result of the aforementioned wrongful conduct
14   of Unum, Plaintiff was compelled to retain legal counsel to obtain the benefits due
15   under the Policy. Therefore, Unum is liable to Plaintiff for those attorneys’ fees
16   reasonably necessary and incurred by Plaintiff to obtain Policy benefits in a sum to
17   be determined at the time of trial.
18         26.    Unum’s conduct described herein was intended by Unum to cause
19   injury to Plaintiff, was despicable conduct carried on by Unum with a willful and
20   conscious disregard of the rights of Plaintiff, subjected Plaintiff to cruel and unjust
21   hardship in conscious disregard of her rights, and was an intentional
22   misrepresentation, deceit, or concealment of a material fact known to Unum with
23   the intention to deprive Plaintiff of property and/or legal rights or to otherwise
24   cause injury, such as to constitute malice, oppression, or fraud under California
25   Civil Code § 3294, thereby entitling Plaintiff to punitive damages in an amount
26   appropriate to punish or set an example of Unum.
27         27.    Unum’s conduct in wrongfully terminating and denying LTD benefits
28   to Plaintiff was an unfair act and practice which caused Plaintiff to suffer a loss of
                                                6

                                           COMPLAINT
Case 2:21-cv-05905-DSF-JDE Document 1 Filed 07/21/21 Page 7 of 8 Page ID #:7



 1   income, a substantial loss of property set aside for personal care and maintenance,
 2   and assets essential to her health and welfare. Plaintiff is a disabled person within
 3   the meaning of California Civil Code § 3345, and as a consequence of Unum’s
 4   wrongful actions herein, Plaintiff is entitled to a trebling of any damages imposed
 5   by the trier of fact pursuant to California Civil Code § 3294.
 6                                REQUEST FOR RELIEF
 7           WHEREFORE, Plaintiff prays for judgment against Unum as follows:
 8           1.   Damages for failure to provide full benefits under the Policy for past,
 9   present, and future benefits, in an amount to be determined at the time of trial but in
10   excess of $1,500,000 plus interest, including prejudgment interest;
11           2.   General damages for mental and emotional distress and other
12   incidental damages in the sum of $3,000,000.00;
13           3.   Punitive and exemplary damages in an amount in excess of
14   $9,000,000.00;
15           4.   A trebling of any punitive damages pursuant to California Civil Code §
16   3345;
17           5.   Attorneys’ fees reasonably incurred to obtain Policy benefits in a sum
18   to be determined at the time of trial;
19           6.   Costs of suit incurred herein; and
20           7.   Such other and further relief as the Court deems just and proper.
21

22   DATED:       July 21, 2021               KANTOR & KANTOR, LLP
23

24
                                              By:     /s/ Brent Dorian Brehm
                                                    Glenn R. Kantor
25                                                  Brent Dorian Brehm
                                                    Attorneys for Plaintiff,
26
                                                    Evelyn Wong

27

28

                                                7

                                          COMPLAINT
Case 2:21-cv-05905-DSF-JDE Document 1 Filed 07/21/21 Page 8 of 8 Page ID #:8



 1                            DEMAND FOR JURY TRIAL
 2         Plaintiff hereby demands a trial by jury.
 3

 4   DATED:      July 21, 2021             KANTOR & KANTOR, LLP
 5

 6                                         By:     /s/ Brent Dorian Brehm
                                                 Glenn R. Kantor
 7
                                                 Brent Dorian Brehm
 8                                               Attorneys for Plaintiff,
                                                 Evelyn Wong
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               8

                                         COMPLAINT
